DETAILED ACTION
Claims 1-20 are considered for examination. Claims 1, 4, 8, 11, 14, and 17 are amended.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority


Applicant’s claim for the benefit of a prior-filed provisional application 62/660,471 filed 4/20/2018 is acknowledged and satisfied in full for all claims, barring any issues under §112(a) herein. 
Response to Arguments
Applicant's arguments filed 6/2/2021 have been fully considered but they are not persuasive in full.
Informalities and issues under §112 have been resolved upon amendment and is appreciated by the Examiner. Additional informalities have arisen upon amendment.
In response to applicant's arguments under 35 U.S.C. §101 on page 13-14 that the amended claims cannot be performed in the human mind or in the provided for human analog, The Office finds this argument persuasive. The amendments to the claims now positively require that a GPS device is used to track a total distance traveled by the first child device or a geo-fence the device is located within. This data is used as proof to determine whether a first task as been completed and cannot reasonably be performed in the human mind. The addition of these limitations, in combination with the other limitations of the claim are seen to obviate the embodied judicial exception and/or incorporate the judicial exception into a particular environment under MPEP §2106.05(b). For at least these reasons the rejection under §101 is withdrawn herein. 
In response to applicant's arguments under 35 U.S.C. §103 that the previously cited reference fails to disclose the newly claimed invention, The Office finds this argument persuasive, however moot in light of a newly provided combination of references which renders the newly claimed invention obvious as detailed below. 
Examiner’s response to arguments are intended to be compliant with each and every argument included within applicant’s Remarks. In cases, some arguments may be addressed between various . 
Claim Objections
Claim 14 and dependents thereof are objected to because of the following informalities:  
Claim 14 recites “store the first child ID, the first task ID, the first task allotment in a data structure as a …, the first time limit, and the proof of completion indicator”. The “first time limit” and “proof of completion indicator” should be added to the first part of this clause as is done in other independent claims.  
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jacola (US Pub. 2013/0080326 A1) in view of Zsebedics et al. (US Pub. 2014/0337077 A1), and, additionally, or alternatively, in further view of Patel et al. (US Pub. 2015/0199910 A1).
In re Claim 1, Jacola discloses: a network device (at least at Figure 1 and ¶ [0017]-[0029], wherein Jacola discloses a chore assignment, completion tracking, and rewarding system. Wherein central server (110) hosts an application which is provided to client devices (170) associated with a parent and one or more children (180). Wherein Figure 2 and 4-7 a parent creates and assigns chores to children within the system and associates a dollar reward value for each the completion of each chore. Wherein storage of chore information is within database (112) and server (110)), comprising: 
a communication interface connected to a network; and a processing unit (at least wherein application server (110) in Figure 1 includes a server in [0022]-[0023] for providing web application (114). Wherein the server includes a communication interface and processing unit in Figure 1 and ¶ [0045] et seq.) configured to: 
receive, via the communication interface, first signaling from a first application stored on a first parent device that assigns a first task for completion by a first child and includes a first child identifier (ID) associated with the first child, a first task ID associated with the first task, a first task allotment designated by the parent for the first child's completion of the first task, a first time identifying at least one of a date or a time for the first child’s completion of the first task, […] (at least at [0025] in Figure 2, Figure 5 in [0036], Figure 7 in [0037], wherein a parent may utilize parent device (170) and application (174) to connect to web application (114) and specify chores for a particular child, and a reward for completion of the task. Wherein at least the child’s name/icon and chore descriptions function as identifiers stored within the server (110).). Wherein a dashboard of assigned tasks for children is provided in (352) stored within server (110) in [0038]. At least at Figure 6, (340) wherein due dates for chores are assigned); 
store, via the communication interface and the network, the first child ID, the first task ID, the first task allotment, the first time limit, […] in a data structure as a first task assigned for completion by the first child (at least at Figure 7 in [0038], wherein the server (110) stores chores which are assigned in table (352), including a child identifier, task description, and the date); 
receive, via the communication interface, second signaling, from a second application stored on a first child device, indicating that the first child has completed the first task, wherein the second signaling includes the first child ID, the first task ID, […] (at least at Figure 2 in ¶ [0028], wherein the system notifies the parent that a child has completed a particular task as in Figure 7, and Figure 8 at [0039], thereby including the child and task identifier. Wherein the child utilizes mobile device (180) and application (184) to access web app (114)); 
receive, via the communication interface and from the second application stored on the first child device, […] data obtained by the first child device, wherein the [] data includes [task] data associated with the first child device (at least at Figure 2 and [0028], wherein the system receives information from a child device (180) application (184) that they have completed a particular task); 
perform an analysis to determine, […], that the first task has been completed (at least wherein the system marks the chore as complete based upon the child’s input, subject to parent approval in [0028]-[0029]); […];
retrieve, via the communication interface and the network using the first child ID and the first task ID, the first task allotment from the data structure (at least at Figure 2 and [0028]-[0029], wherein once a parent approves a chore is completed by a child, the reward amount for the chore is retrieved from storage and send to the child. Other examples throughout); 
send, via the communication interface and based on determining that the first task has been completed […], third signaling to the first application stored on the first parent device, wherein the third signaling includes an indication that the first task has been completed and a request for approval of the completion of the first task (at least at Figure 2 and [0028], wherein the web application provides a notice to the user to approve the child’s performance of a task that they marked as completed. Other examples throughout); 
receive, via the communication interface responsive to the third signaling, an indicator of an approval, or a rejection, from the first application stored on the first parent device (at least at [0028], and [0038], wherein the parent responds by approving or rejecting a child’s notice that a chore is completed); and 
initiate provisioning of the first task allotment to the first child based on receipt of the indicator of approval from the first application stored on the first parent device (at least at Figure 2 and [0029], wherein the server provides the reward to the child upon obtaining approval from the parent device).
Jacola is arguably silent on the task specifying that proof is required, the proof including using a GPS device to track if the child device is within a geo-fence location, and checking that the task is completed before a due date/time, but Zsebedics et al. teaches: [ a task assignment and verification system, comprising] receive … a first time limit identifying at least one of a date or a time for the first child’s completion of the first task, and a proof of completion indicator identifying whether proof of completion of the first task is to be obtained; store the first time limit, and the proof of completion indicator (at least at ¶ [0050] and Figure 4-7, wherein a parent sends a task to the child device which includes a due date/time and what kind of proof is required to verify task completion. Wherein the date and proof is stored within Figure 7); receive … the first task ID, and the proof of completion associated with the first task (at least a Figure 6, wherein the child device submits the first task ID and the photographic evidence for analysis in [0048]-[0050]); receive Global Positioning System (GPS) data from a GPS device included in the first child device, wherein the GPS data includes GPS geo-fencing location data associated with the first child device; (at least at ¶ [0049] wherein the device includes GPS capabilities and uploads their location/time when a picture submitted as proof was taken. Wherein the location includes an geographical region); performing an analysis to determine, based on geolocation information associated with the first task and the GPS data received from the child device, that the first task has been completed (at least at ¶ [0049]-[0050], wherein the server performs an analysis to verify that the photo shows the correct information and was taken in the correct location to prevent fraudulent completion claims); determine, based on the information received from the first child device, whether the first task has been completed within the first time limit (at least at [0050], wherein the system check that the chore has been completed on time). 
Additionally, or alternatively, in case there is a disagreement as to the interpretation of the geo-fencing verification done in Zsebedics et al., under MPEP §2120(I)(A)&(B) Patel et al. teaches: [an attendance verification system, wherein] wherein the GPS data includes GPS geo-fencing location data associated with the first [student] device (at least at [0041], [0059], etc. wherein the presence of a student 
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Jacola to have the system require proof for completion of tasks including GPS geo-fencing data when evidence is submitted, as taught by Zsebedics et al. and/or Patel et al., for the purpose of enabling greater verification of task completion through additional evidence for the benefit of limiting the opportunity for rewards to be provided to children who have not diligently completed assigned chores by traveling to the required location and performing the task and for the benefit of enabling a task assigner to assess task completion without extraneous physical travel and investigation and preventing fraudulent completion claims.
Thus, it would also have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Jacola to have the system check that a task is completed before a due date, as taught by Zsebedics et al., for the purpose of enabling greater verification of task completion for the benefit of limiting the opportunity for rewards to be provided to children who have not diligently completed assigned chores on time and rewarding only timely completed tasks.  
In re Claim 2, the previous combination of Jacola, Zsebedics et al., and/or Patel et al., as applied to claim 1 discloses the claimed invention as shown above. Jacola further discloses: wherein the processing unit is further configured to: receive, via the communication interface, fourth signaling from the first application stored on the first parent device that assigns a second task for completion by the first child and includes the first child ID, a second task ID associated with the second task, and a second task allotment designated by the parent for the first child's completion of the second task; store, via the communication interface and the network, the first child ID, the second task ID, and the second task allotment in the data structure as a second task assigned for completion by the first child (at least at Figure 7, wherein the chore assignment process occurs multiple times for a particular child for multiple chores which need be completed); receive, via the communication interface, fifth signaling, from the second application stored on the first child device, indicating that the first child has completed the second task, wherein the fifth signaling includes the first child ID and the second task ID; retrieve, via the communication interface and the network using the first child ID and the second task ID, the second task allotment from the data structure; send, via the communication interface, sixth signaling to the first application stored on the first parent device requesting approval of the completion of the second task by the first child; receive, via the communication interface responsive to the sixth signaling, an indicator of an approval, or a rejection, from the first parent device; and initiate provision of the second task allotment to the first child based on receipt of the indicator of approval from the first parent device (at least at Figure 2, wherein the process is performed on multiple different chores for a child as cited above).
In re Claim 3, the previous combination of Jacola, Zsebedics et al., and/or Patel et al., as applied to claim 1 discloses the claimed invention as shown above. Jacola further discloses: wherein the processing unit is further configured to:  -40-Docket No. 20180120 receive, via the communication interface, fourth signaling that includes an instruction requiring parental approval of completion of the first task by the first child prior to provision of the first task allotment to the first child (at least at Figure 2, [0028]-[0029] and [0038], wherein chores require parental approval before the reward is provided to the child who completed the chore).
In re Claim 4, the previous combination of Jacola, Zsebedics et al., and/or Patel et al., as applied to claim 1 discloses the claimed invention as shown above. Jacola is arguably silent on, but Zsebedics et al. teaches: wherein the proof of completion indicator for the first task indicates that a submission of media proof associated with completion of the first task by the first child is required, wherein the media proof comprises at least one of audio, image, or video data obtained by the first child device as evidence of completion of the first task (at least at Figure 4-7 and [0049]-[0050], wherein picture or video evidence is required to complete the task). 
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Jacola to have tasks require the submission of proof that a chore has been completed through uploading image data, as taught by Zsebedics et al.,
In re Claim 5, the previous combination of Jacola, Zsebedics et al., and/or Patel et al., as applied to claim 4 discloses the claimed invention as shown above. Jacola is arguably silent on, but Zsebedics et al. teaches: [a task performance verification system, comprising] automatically review the media proof of completion of the first task by the [user] to automatically determine whether the [user] completed the first task (at least at ¶ [0050], wherein the submitted image is automatically compared to an ideal image to identify if they satisfied the task). 
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Jacola to have tasks require the submission of proof that a chore has been completed through uploading image data which is automatically analyzed for completino, as taught by Zsebedics et al., for the purpose of enabling a task assigner to ensure that a task is completed before rewarding a task performer and to enable a task assigner to verify that a chore has been completed from a remote location for the benefit of limiting the opportunity for rewards to be provided to children who have not diligently completed assigned chores and for the benefit of enabling a task assigner to assess task completion without extraneous physical travel or mental analysis. 
In re Claim 6, the previous combination of Jacola, Zsebedics et al., and/or Patel et al., as applied to claim 1 discloses the claimed invention as shown above. Jacola further discloses: wherein the processing unit is further configured to: receive, via the communication interface, fourth signaling from the first application stored on the first parent device that further includes parent-specified parameters that limit or control the first child's usage of the first task allotment (at least at [0035] and [0042], wherein a parent sets distribution values for the reward value to be split into different account, wherein each account has restrictions on use of the allotment value by the child).
In re Claim 7, the previous combination of Jacola, Zsebedics et al., and/or Patel et al., as applied to claim 6 discloses the claimed invention as shown above. Jacola further discloses: wherein the processing unit is further configured to: apply, subsequent to receipt of the fourth signaling, the parent-specified parameters to limit or control the first child's usage of the first task allotment (at least at [0035] and [0042], wherein the child is prevented from use of part of the  earned reward amounts based upon the parents preferences).
In re Claim 8, Jacola discloses: a method (at least at Figure 1 and ¶ [0017]-[0029], wherein Jacola discloses a chore assignment, completion tracking, and rewarding system. Wherein central server (110) hosts an application that is provided to client devices (170) associated with a parent and one or more children (180). Wherein Figure 2 and 4-7 a parent creates and assigns chores to children within the system and associates a dollar reward value for each the completion of each chore. Wherein storage of chore information is within database (112) and server (110)), comprising: 
receiving, by a network device, first signaling from a first application stored on a first parent device that assigns a first task for completion by a first child and includes a first child identifier (ID) associated with the first child, a first task ID associated with the first task, a first task allotment designated by the parent for the first child's completion of the first task, a first time limit identifying at least one of a date or a time for the first child’s completion of the first task, […] (at least at [0025] in Figure 2, Figure 5 in [0036], Figure 7 in [0037], wherein a parent may utilize parent device (170) and to connect to web application (114) and specify chores for a particular child, and a reward for completion of the task. Wherein at least the child’s name/icon and chore descriptions function as identifiers stored within the server (110). Wherein a dashboard of assigned tasks for children is provided in (352) stored within server (110) in [0038]. At least wherein dates for tasks completion are set in Figure 6-7); 
storing the first child ID, the first task ID, the first task allotment, the first time limit, […] in a data structure as a first task assigned for completion by the first child (at least at Figure 7 in [0038], wherein the server (110) stores chores which are assigned in table (352), including a child identifier, task description); 
receiving, by the network device from a second application on a first child device, second signaling, indicating that the first child has completed the first task, wherein the second signaling includes the first child ID, the first task ID, […] (at least at Figure 2 in ¶ [0028], wherein the system notifies the parent that a child has completed a particular task as in Figure 7, and Figure 8 at [0039], thereby including the child and task identifier); 
receiving, via the communication interface and from the second application stored on the first child device, […] data obtained by the first child device, wherein the [] data includes [task] data associated with the first child device (at least at Figure 2 and [0028], wherein the system receives information from a ; 
performing an analysis to determine, […],  that the first task has been completed (at least wherein the system marks the chore as complete based upon the child’s input, subject to parent approval in [0029]); […];
retrieving, by the network device, using the first child ID and the first task ID, the first task allotment from the data structure (at least at Figure 2 and [0029], wherein once a parent approves a chore is completed by a child, the reward amount for the chore is retrieved from storage and send to the child. Other examples throughout); 
sending, by the network device and based on determining that the first task has been completed […], third signaling to the first application stored on the first parent device, wherein the third signaling includes an indication that the first task has been completed and a request for approval of the completion of the first task (at least at Figure 2 and [0028], wherein the web application provides a notice to the user to approve the child’s performance of a task that they marked as completed. Other examples throughout); 
receiving, by the network device responsive to the third signaling, an indicator of an approval, or a rejection, from the first parent device (at least at [0028], and [0038], wherein the parent responds by approving or rejecting a child’s notice that a chore is completed); and 
initiating provisioning of the first task allotment to the first child based on receipt of the indicator of approval from the first parent device (at least at Figure 2 and [0029], wherein the server provides the reward to the child upon obtaining approval from the parent device).
Jacola is arguably silent on the task specifying that proof is required, the proof including using a GPS device to track if the child device is within a geo-fence location, and checking that the task is completed before a due date/time, but Zsebedics et al. teaches: [ a task assignment and verification system, comprising] receive … a first time limit identifying at least one of a date or a time for the first child’s completion of the first task, and a proof of completion indicator identifying whether proof of completion of the first task is to be obtained; store the first time limit, and the proof of completion indicator (at least at ¶ [0050] and Figure 4-7, wherein a parent sends a task to the child device which includes a due date/time and what kind of proof is required to verify task completion. Wherein the date and proof is receive … the first task ID, and the proof of completion associated with the first task (at least a Figure 6, wherein the child device submits the first task ID and the photographic evidence for analysis in [0048]-[0050]); receive Global Positioning System (GPS) data from a GPS device included in the first child device, wherein the GPS data includes GPS geo-fencing location data associated with the first child device; (at least at ¶ [0049] wherein the device includes GPS capabilities and uploads their location/time when a picture submitted as proof was taken. Wherein the location includes an geographical region); performing an analysis to determine, based on geolocation information associated with the first task and the GPS data received from the child device, that the first task has been completed (at least at ¶ [0049]-[0050], wherein the server performs an analysis to verify that the photo shows the correct information and was taken in the correct location to prevent fraudulent completion claims); determine, based on the information received from the first child device, whether the first task has been completed within the first time limit (at least at [0050], wherein the system check that the chore has been completed on time). 
Additionally, or alternatively, in case there is a disagreement as to the interpretation of the geo-fencing verification done in Zsebedics et al., under MPEP §2120(I)(A)&(B) Patel et al. teaches: [an attendance verification system, wherein] wherein the GPS data includes GPS geo-fencing location data associated with the first [student] device (at least at [0041], [0059], etc. wherein the presence of a student in a location is validated by comparing that the GPS location is within a perimeter of an established geofence defined for a certain area).
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Jacola to have the system require proof for completion of tasks including GPS geo-fencing data when evidence is submitted, as taught by Zsebedics et al. and/or Patel et al., for the purpose of enabling greater verification of task completion through additional evidence for the benefit of limiting the opportunity for rewards to be provided to children who have not diligently completed assigned chores by traveling to the required location and performing the task and for the benefit of enabling a task assigner to assess task completion without extraneous physical travel and investigation and preventing fraudulent completion claims.
Jacola to have the system check that a task is completed before a due date, as taught by Zsebedics et al., for the purpose of enabling greater verification of task completion for the benefit of limiting the opportunity for rewards to be provided to children who have not diligently completed assigned chores on time and rewarding only timely completed tasks.  
In re Claim 9, the previous combination of Jacola, Zsebedics et al., and/or Patel et al., as applied to claim 8 discloses the claimed invention as shown above. Jacola further discloses: receiving, by the network device, fourth signaling from the first application stored on the first parent device that assigns a second task for completion by the first child and includes the first child ID, a second task ID associated with the second task, and a second task allotment designated by the parent for the first child's completion of the second task; storing, by the network device, the first child ID, the second task ID, and the second task allotment in the data structure as a second task assigned for completion by the first child (at least at Figure 7, wherein the chore assignment process occurs multiple times for a particular child for multiple chores which need be completed); receiving, by the network device, fifth signaling, from the second application stored on the first child device, indicating that the first child has completed the second task, wherein the fifth signaling includes the first child ID and the second task ID; retrieving, by the network device using the first child ID and the second task ID, the second task allotment from the data structure; sending, by the network device, sixth signaling to the first application stored on the first parent device requesting approval of the completion of the second task by the first child; receiving, by the network device responsive to the sixth signaling, an indicator of an approval, or a rejection, from the first parent device; and initiating provisioning of the second task allotment to the first child based on receipt of the indicator of approval from the first parent device (at least at Figure 2, wherein the process is performed on multiple different chores for a child as cited above).
In re Claim 10, the previous combination of Jacola, Zsebedics et al., and/or Patel et al., as applied to claim 8 discloses the claimed invention as shown above. Jacola further discloses: receiving, by the network device, fourth signaling that includes an instruction requiring parental approval of completion of the first task by the first child prior to provision of the first task allotment to the first child (at least at .
In re Claim 11, the previous combination of Jacola, Zsebedics et al., and/or Patel et al., as applied to claim 8 discloses the claimed invention as shown above. Jacola is arguably silent on, but Zsebedics et al. teaches: wherein the proof of completion indicator for the first task indicates that a submission of media proof associated with completion of the first task by the first child is required, wherein the media proof comprises at least one of audio, image, or video data obtained by the first child device as evidence of completion of the first task (at least at Figure 4-7 and [0049]-[0050], wherein picture or video evidence is required to complete the task). 
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Jacola to have tasks require the submission of proof that a chore has been completed through uploading image data, as taught by Zsebedics et al., for the purpose of enabling a task assigner to ensure that a task is completed before rewarding a task performer and to enable a task assigner to verify that a chore has been completed from a remote location for the benefit of limiting the opportunity for rewards to be provided to children who have not diligently completed assigned chores and for the benefit of enabling a task assigner to assess task completion without extraneous physical travel.. 
In re Claim 12, the previous combination of Jacola, Zsebedics et al., and/or Patel et al., as applied to claim 11 discloses the claimed invention as shown above. Jacola is arguably silent on, but Zsebedics et al. teaches: [a task performance verification system, comprising] automatically review the media proof of completion of the first task by the [user] to automatically determine whether the [user] completed the first task (at least at ¶ [0050], wherein the submitted image is automatically compared to an ideal image to identify if they satisfied the task). 
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Jacola to have tasks require the submission of proof that a chore has been completed through uploading image data which is automatically analyzed for completino, as taught by Zsebedics et al., for the purpose of enabling a task assigner to ensure that a task is completed before rewarding a task performer and to enable a task 
In re Claim 13, the previous combination of Jacola, Zsebedics et al., and/or Patel et al., as applied to claim 8 discloses the claimed invention as shown above. Jacola further discloses: receiving, by the network device, fourth signaling from the first application stored on the first parent device that further includes parent-specified parameters that limit or control the first child's usage of the first task allotment (at least at [0035] and [0042], wherein a parent sets distribution values for the reward value to be split into different account, wherein each account has restrictions on use of the allotment value by the child); applying, subsequent to receipt of the fourth signaling, the parent-specified parameters to limit or control the first child's usage of the first task allotment (at least at [0035] and [0042], wherein the child is prevented from use of part of the  earned reward amounts based upon the parents preferences).
In re Claim 14, Jacola discloses: a non-transitory storage medium storing instructions executable by a network device, (at least at Figure 1 and ¶ [0017]-[0029], wherein Jacola discloses a chore assignment, completion tracking, and rewarding system. Wherein central server (110) hosts an application which is provided to client devices (170) associated with a parent and one or more children (180). Wherein Figure 2 and 4-7 a parent creates and assigns chores to children within the system and associates a dollar reward value for each the completion of each chore. Wherein storage of chore information is within database (112) and server (110). At least wherein application server (110) in Figure 1 includes a server in [0022]-[0023] for providing web application (114). Wherein the server includes a communication interface and processing unit in Figure 1 and ¶ [0045] et seq.), wherein the instructions comprise instructions to cause the network device to: 
receive first signaling from a first application stored on a first parent device that assigns a first task for completion by a first child and includes a first child identifier (ID) associated with the first child, a first task ID associated with the first task, and a first task allotment designated by the parent for the first child's completion of the first task, a first time limit identifying at least one of a date or a time for the first child’s completion of the first task, […] (at least at [0025] in Figure 2, Figure 5 in [0036], Figure 7 in [0037], ; 
store the first child ID, the first task ID, the first task allotment, the first time limit, […] in a data structure as a first task assigned for completion by the first child (at least at Figure 7 in [0038], wherein the server (110) stores chores which are assigned in table (352), including a child identifier, task description); 
receive second signaling, from a second application stored on a first child device, indicating that the first child has completed the first task, wherein the second signaling includes the first child ID and the first task ID (at least at Figure 2 in ¶ [0028], wherein the system notifies the parent that a child has completed a particular task as in Figure 7, and Figure 8 at [0039], thereby including the child and task identifier. Wherein the child utilizes mobile device (180) and application (184) to access web app (114));
receiving, via the communication interface and from the second application stored on the first child device, […] data obtained by the first child device, wherein the [] data includes [task] data associated with the first child device (at least at Figure 2 and [0028], wherein the system receives information from a child device (180) application (184) that they have completed a particular task. Wherein the child utilizes mobile device (180) and application (184) to access web app (114)); 
performing an analysis to determine, […], that the first task has been completed (at least wherein the system marks the chore as complete based upon the child’s input, subject to parent approval in [0029]); […];
retrieve, using the first child ID and the first task ID, the first task allotment from the data structure (at least at Figure 2 and [0029], wherein once a parent approves a chore is completed by a child, the reward amount for the chore is retrieved from storage and send to the child. Other examples throughout); 
send, based on determining that he first task has been completed […], third signaling to the first application stored on the first parent device, wherein the third signaling includes an indication that the first task has been completed and a request for approval of the completion of the first task (at least at Figure 2 ; 
receive, responsive to the third signaling, an indicator of an approval, or a rejection, from the first parent device (at least at [0028], and [0038], wherein the parent responds by approving or rejecting a child’s notice that a chore is completed); and 
initiate provisioning of the first task allotment to the first child based on receipt of the indicator of approval from the first parent device (at least at Figure 2 and [0029], wherein the server provides the reward to the child upon obtaining approval from the parent device).
Jacola is arguably silent on the task specifying that proof is required, the proof including using a GPS device to track if the child device is within a geo-fence location, and checking that the task is completed before a due date/time, but Zsebedics et al. teaches: [ a task assignment and verification system, comprising] receive … a first time limit identifying at least one of a date or a time for the first child’s completion of the first task, and a proof of completion indicator identifying whether proof of completion of the first task is to be obtained; store the first time limit, and the proof of completion indicator (at least at ¶ [0050] and Figure 4-7, wherein a parent sends a task to the child device which includes a due date/time and what kind of proof is required to verify task completion. Wherein the date and proof is stored within Figure 7); receive … the first task ID, and the proof of completion associated with the first task (at least a Figure 6, wherein the child device submits the first task ID and the photographic evidence for analysis in [0048]-[0050]); receive Global Positioning System (GPS) data from a GPS device included in the first child device, wherein the GPS data includes GPS geo-fencing location data associated with the first child device; (at least at ¶ [0049] wherein the device includes GPS capabilities and uploads their location/time when a picture submitted as proof was taken. Wherein the location includes an geographical region); performing an analysis to determine, based on geolocation information associated with the first task and the GPS data received from the child device, that the first task has been completed (at least at ¶ [0049]-[0050], wherein the server performs an analysis to verify that the photo shows the correct information and was taken in the correct location to prevent fraudulent completion claims); determine, based on the information received from the first child device, whether the first task has been completed within the first time limit (at least at [0050], wherein the system check that the chore has been completed on time). 
Additionally, or alternatively, in case there is a disagreement as to the interpretation of the geo-fencing verification done in Zsebedics et al., under MPEP §2120(I)(A)&(B) Patel et al. teaches: [an attendance verification system, wherein] wherein the GPS data includes GPS geo-fencing location data associated with the first [student] device (at least at [0041], [0059], etc. wherein the presence of a student in a location is validated by comparing that the GPS location is within a perimeter of an established geofence defined for a certain area).
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Jacola to have the system require proof for completion of tasks including GPS geo-fencing data when evidence is submitted, as taught by Zsebedics et al. and/or Patel et al., for the purpose of enabling greater verification of task completion through additional evidence for the benefit of limiting the opportunity for rewards to be provided to children who have not diligently completed assigned chores by traveling to the required location and performing the task and for the benefit of enabling a task assigner to assess task completion without extraneous physical travel and investigation and preventing fraudulent completion claims.
Thus, it would also have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Jacola to have the system check that a task is completed before a due date, as taught by Zsebedics et al., for the purpose of enabling greater verification of task completion for the benefit of limiting the opportunity for rewards to be provided to children who have not diligently completed assigned chores on time and rewarding only timely completed tasks.
In re Claim 15, the previous combination of Jacola, Zsebedics et al., and/or Patel et al.,. as applied to claim 14 discloses the claimed invention as shown above. Jacola further discloses: receive fourth signaling from the first application stored on the first parent device that assigns a second task for completion by the first child and includes the first child ID, a second task ID associated with the second task, and a second task allotment designated by the parent for the first child's completion of the second task; store the first child ID, the second task ID, and the second task allotment in the data structure as a second task assigned for completion by the first child (at least at Figure 7, wherein the chore assignment process occurs multiple times for a particular child for multiple chores which need be completed); receive fifth signaling, from the second application stored on the first child device, indicating that the first child has completed the second task, wherein the fifth signaling includes the first child ID and the second task ID; retrieve, using the first child ID and the second task ID, the second task allotment from the data structure; send sixth signaling to the first parent device requesting approval of the completion of the second task by the first child; receive, responsive to the sixth signaling, an indicator of an approval, or a rejection, from the first parent device; and initiate provisioning of the second task allotment to the first child based on receipt of the indicator of approval from the first parent device (at least at Figure 2, wherein the process is performed on multiple different chores for a child as cited above).
In re Claim 16, the previous combination of Jacola, Zsebedics et al., and/or Patel et al., as applied to claim 14 discloses the claimed invention as shown above. Jacola further discloses: -40-Docket No. 20180120receive fourth signaling that includes an instruction requiring parental approval of completion of the first task by the first child prior to provision of the first task allotment to the first child (at least at Figure 2, [0028]-[0029] and [0038], wherein chores require parental approval before the reward is provided to the child who completed the chore).
In re Claim 17, the previous combination of Jacola, Zsebedics et al., and/or Patel et al., as applied to claim 14 discloses the claimed invention as shown above. Jacola is arguably silent on, but Zsebedics et al. teaches: wherein the proof of completion indicator for the first task indicates that a submission of media proof associated with completion of the first task by the first child is required, wherein the media proof comprises at least one of audio, image, or video data obtained by the first child device as evidence of completion of the first task (at least at Figure 4-7 and [0049]-[0050], wherein picture or video evidence is required to complete the task). 
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Jacola to have tasks require the submission of proof that a chore has been completed through uploading image data, as taught by Zsebedics et al., for the purpose of enabling a task assigner to ensure that a task is completed before rewarding a task performer and to enable a task assigner to verify that a chore has been completed from 
In re Claim 18, the previous combination of Jacola, Zsebedics et al., and/or Patel et al., as applied to claim 17 discloses the claimed invention as shown above. Jacola is arguably silent on, but Zsebedics et al. teaches: [a task performance verification system, comprising] automatically review the media proof of completion of the first task by the [user] to automatically determine whether the [user] completed the first task (at least at ¶ [0050], wherein the submitted image is automatically compared to an ideal image to identify if they satisfied the task). 
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Jacola to have tasks require the submission of proof that a chore has been completed through uploading image data which is automatically analyzed for completino, as taught by Zsebedics et al., for the purpose of enabling a task assigner to ensure that a task is completed before rewarding a task performer and to enable a task assigner to verify that a chore has been completed from a remote location for the benefit of limiting the opportunity for rewards to be provided to children who have not diligently completed assigned chores and for the benefit of enabling a task assigner to assess task completion without extraneous physical travel or mental analysis. 
In re Claim 19, the previous combination of Jacola, Zsebedics et al., and/or Patel et al., as applied to claim 14 discloses the claimed invention as shown above. Jacola further discloses: receive fourth signaling from the first application stored on the first parent device that further includes parent-specified parameters that limit or control the first child's usage of the first task allotment (at least at [0035] and [0042], wherein a parent sets distribution values for the reward value to be split into different account, wherein each account has restrictions on use of the allotment value by the child).
In re Claim 20, the previous combination of Jacola, Zsebedics et al., and/or Patel et al.,. as applied to claim 19 discloses the claimed invention as shown above. Jacola further discloses: apply, subsequent to receipt of the fourth signaling, the parent-specified parameters to limit or control the first child's usage of the first task allotment (at least at [0035] and [0042], wherein the child is prevented from use of part of the  earned reward amounts based upon the parents preferences).
















Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Further pertinent prior art includes but is not limited to that which is listed in the attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D ERMLICK whose telephone number is (571)270-5986.  The examiner can normally be reached on 8:30-4:30 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Hunter can be reached on (571) 270-7791.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/WILLIAM D ERMLICK/Examiner, Art Unit 3715